Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. __________________________

  FREDERICK TAVERAS,

         Plaintiff,

  vs.

  HYATT CORPORATION,
  a Foreign Profit Corporation, and
  STAFF PRO WORKFORCE, LLC,
  a/k/a STAFF PRO, LLC,
  a Foreign Limited Liability Company,

         Defendants.
                                         /

                                   COMPLAINT FOR DAMAGES

         Plaintiff, FREDERICK TAVERAS, sues Defendants, STAFF PRO WORKFORCE,

  LLC, and HYATT CORPORATION, and shows:

                                        Jurisdiction and Venue

         1.      This is a civil action brought pursuant to the Fair Labor Standards Act (“FLSA”),

  29 U.S.C. §§ 207 and 215.

         2.      The jurisdiction of this court is founded on federal question jurisdiction, 28

  U.S.C. §1331, as conferred by 29 U.S.C. § 216(b).

         3.      Venue is proper because Defendant HYATT CORPORATION, Plaintiff’s former

  joint employer, maintains a place of business in this district.

         4.      Venue is also proper because a substantial part of, if not all of, the events giving

  rise to the claim occurred in this district, as provided in 28 U.S.C. §1391(b)(2).




                                                    1
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 10




         5.     Plaintiff, at all relevant times in this Complaint, was a resident of Broward

  County, Florida.

         6.     Defendant, STAFF PRO WORKFORCE, LLC (hereinafter “STAFF PRO”), at all

  relevant times, was Plaintiff’s employer as defined by 29 U.S.C. § 203(d), and is an enterprise

  engaged in commerce or in the production of goods for commerce as defined by 29 U.S.C.

  203(s)(1)(A)(i) and (ii), and is a Foreign Limited Liability Company doing business in Broward

  County, Florida.

         7.     Defendant, HYATT CORPORATION (hereinafter “HYATT”), at all relevant

  times, was Plaintiff’s employer as defined by 29 U.S.C. § 203(d), and is an enterprise engaged in

  commerce or in the production of goods for commerce as defined by 29 U.S.C. 203(s)(1)(A)(i)

  and (ii), and is a Foreign Profit Corporation doing business in Broward County, Florida.

         8.     Defendants STAFF PRO and HYATT both had the power to act directly and/or

  indirectly in the interest of each other in relation to TAVERAS, including having the ability to

  hire, fire, and promote TAVERAS.

         9.     As a consequence of the allegations contained in paragraph 8 above, Defendants

  STAFF PRO and HYATT shared Plaintiff’s services, acted in the interest of one another, are not

  completely disassociated with respect to the Plaintiff’s employment and therefore may be

  deemed to share control of Plaintiff. Thus, STAFF PRO and HYATT are Plaintiff’s joint

  employers pursuant to 29 C.F.R. § 791.2.

                                       Common Allegations

         10.    Plaintiff was employed with STAFF PRO, a staffing agency, from approximately

  December 2020 through on or about May 21, 2021, in the house keeping department in the Hyatt




                                                  2
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 10




  Centric Las Olas location of HYATT in downtown Fort Lauderdale, with an hourly

  compensation of $11.50, plus overtime and other fringe benefits.

         11.     Throughout his employment with STAFF PRO, HYATT acted as Plaintiff’s

  employer as defined by 29 C.F.R. § 791.2.

         12.     Specifically, HYATT had control over Plaintiff’s employment opportunities,

  including having the ability to hire, fire, and promote Plaintiff.

         13.     At all relevant times the Plaintiff performed his job duties satisfactorily, if not in a

  superior manner.

         14.     Plaintiff regularly worked over 40 hours per week without receiving overtime all

  compensation for hours worked over 40.

         15.     Specifically, Plaintiff was required to sign a spreadsheet with the time he began

  work in the morning and the time he finished work at night.

         16.     Plaintiff was routinely paid hourly wages less than what his hours actually worked

  were as indicated on the sign in and sign out spreadsheets. Thus Plaintiff was routinely denied

  overtime wages and, in some instances, straight time wages.

         17.     Additionally, Defendants routinely automatically deducted lunch and other breaks

  from Plaintiff’s hours worked, despite Plaintiff often, if not always, working straight through a

  day without taking any breaks.

         18.     On or about April 28, 2021, Plaintiff complained to STAFF PRO, through his

  attorney at the time, demanding payment of the overtime owed to him.

         19.     STAFF PRO responded that he was owed some overtime, but not as much as

  Plaintiff claimed, and stated that a check was mailed to Plaintiff.

         20.     Plaintiff never received a check.



                                                     3
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 10




          21.     As a result of Plaintiff’s complaint about his overtime wages, Plaintiff was

  informed by Megan Bernat, a hotel manager for HYATT, that HYATT would like to give

  Plaintiff a promotion to manager, but due to his complaint of unpaid overtime, they could no

  longer offer him said promotion.

          22.     Due to the clear retaliation experienced by Plaintiff for having a promotion

  withdrawn due to his complaints and having experienced no appreciable change in Defendants’

  conduct with regard to the payment of his overtime, he felt he had no other choice but to resign

  from his position on or about May 21, 2021.

                               Count I – Violation of FLSA – Overtime
                                  Against Defendant STAFF PRO

          23.     The Plaintiff hereby reasserts and realleges paragraphs 1 through 22 above and

  incorporates same into Count I.

          24.     Since December 2020 up to and including May 21, 2021, STAFF PRO willfully

  violated the provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in

  commerce for workweeks longer than 40 hours without compensating them for their employment in

  excess of 40 hours at rates not less than one and one-half times the regular rates at which they were

  employed: specifically Plaintiff, during his employment, worked in excess of 40 hours a week

  during several weeks of his employment, but was not compensated for all overtime hours at one and

  one-half times his regular rate.

          25.     Specifically, STAFF PRO would cut Plaintiff’s overtime hours by manipulating

  the sign in and sign out system, reducing the hours apparently worked by Plaintiff. In this way,

  STAFF PRO shaved time off of Plaintiff’s paychecks, thereby reducing the overtime wages

  received by Plaintiff.




                                                   4
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 10




         26.     The failure to pay overtime compensation to Plaintiff is unlawful in that he was not

  exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. § 213(a),

  in that he neither was a bona fide executive, administrative or professional employee.

         27.     Plaintiff is entitled, pursuant to 29 U.S.C. § 216(b), to recover from STAFF PRO:

                 a.      All unpaid overtime that is due;

                 b.      As liquidated damages, an amount equal to the unpaid overtime owed;

                 c.      The costs of this action, and;

                 d.      A reasonable attorney’s fee.

         WHEREFORE, Plaintiff, FREDERICK TAVERAS, prays that this court will grant

  judgment against STAFF PRO:

                 a.      awarding TAVERAS payment of overtime compensation found by the court

         to be due to him under the Act;

                 b.      awarding TAVERAS an additional equal amount as liquidated damages;

                 c.      awarding TAVERAS his costs, including a reasonable attorney’s fee; and

                 d.      granting such other and further relief as is just.

                             Count II – Violation of FLSA – Overtime
                                   Against Defendant HYATT

         28.     The Plaintiff hereby reasserts and realleges paragraphs 1 through 22 above and

  incorporates same into Count II.

         29.     Since December 2020 up to and including May 21, 2021, HYATT willfully

  violated the provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in

  commerce for workweeks longer than 40 hours without compensating them for their employment in

  excess of 40 hours at rates not less than one and one-half times the regular rates at which they were

  employed: specifically Plaintiff, during his employment, worked in excess of 40 hours a week


                                                     5
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 10




  during several weeks of his employment, but was not compensated for all overtime hours at one and

  one-half times his regular rate.

          30.     Specifically, HYATT would cut Plaintiff’s overtime hours by manipulating the

  sign in and sign out system, reducing the hours apparently worked by Plaintiff. In this way,

  HYATT shaved time off of Plaintiff’s paychecks, thereby reducing the overtime wages received

  by Plaintiff.

          31.     The failure to pay overtime compensation to Plaintiff is unlawful in that he was not

  exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. § 213(a),

  in that he neither was a bona fide executive, administrative or professional employee.

          32.     Plaintiff is entitled, pursuant to 29 U.S.C. § 216(b), to recover from HYATT:

                  a.      All unpaid overtime that is due;

                  b.      As liquidated damages, an amount equal to the unpaid overtime owed;

                  c.      The costs of this action, and;

                  d.      A reasonable attorney’s fee.

          WHEREFORE, Plaintiff, FREDERICK TAVERAS, prays that this court will grant

  judgment against HYATT:

                  a.      awarding TAVERAS payment of overtime compensation found by the court

          to be due to him under the Act;

                  b.      awarding TAVERAS an additional equal amount as liquidated damages;

                  c.      awarding TAVERAS his costs, including a reasonable attorney’s fee; and

                  d.      granting such other and further relief as is just.




                                                      6
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 10




            Count III – Violation of FLSA – Retaliation and Constructive Discharge
                                Against Defendant STAFF PRO

         33.     The Plaintiff hereby reasserts and realleges paragraphs 1 through 22 above and

  incorporates same into Count III.

         34.     STAFF PRO improperly manipulated Plaintiff’s time records, therefore depriving

  him of straight time and overtime hours worked.

         35.     On or about April 28, 2021, Plaintiff complained to STAFF PRO, through his

  attorney, demanding payment of the overtime owed to him.

         36.     Due to his complaints, Plaintiff was told that he was no longer being considered

  for a promotion to manager.

         37.     On or about May 21, 2021, due to STAFF PRO’s retaliation and the lack of

  payment of his overtime wages after Plaintiff requested same, Plaintiff felt he had no other

  choice but to resign, thereby resulting in a constructive discharge of Plaintiff.

         38.     STAFF PRO’s actions as more particularly described above were directly related

  to and in response to Plaintiff’s complaint about the illegal time manipulation and time shaving.

         39.     Plaintiff’s complaint about his hours and pay constitute statutorily protected

  conduct under Section 215(a)(3) of the FLSA.

         40.     The conduct more specifically alleged above violated Plaintiff’s rights against

  retaliation for opposing unlawful employment actions, which retaliation is proscribed by the FLSA.

         41.     Plaintiff is entitled pursuant to 29 U.S.C. § 216(b), to recover from STAFF PRO:

                 a.      All lost wages that are due, including pre-judgment interest;

                 b.      As liquidated damages, an amount equal to lost wages;

                 c.      The costs of this action; and

                 d.      A reasonable attorney’s fee.


                                                    7
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 10




         WHEREFORE, Plaintiff prays that this court will grant judgment against STAFF PRO:

                 a.      awarding Plaintiff all lost wages found by the court to be due to him,

         including pre-judgment interest;

                 b.      awarding Plaintiff payment of liquidated damages in an amount equal to the

         lost wages due to him;

                 c.      awarding Plaintiff his costs, including a reasonable attorney’s fee; and

                 d.      granting such other and further relief as is just.

            Count IV – Violation of FLSA – Retaliation and Constructive Discharge
                                 Against Defendant HYATT

         42.     The Plaintiff hereby reasserts and realleges paragraphs 1 through 22 above and

  incorporates same into Count IV.

         43.     HYATT improperly manipulated Plaintiff’s time records, therefore depriving him

  of straight time and overtime hours worked.

         44.     On or about April 28, 2021, Plaintiff complained to HYATT, through his

  attorney, demanding payment of the overtime owed to him.

         45.     Due to his complaints, Plaintiff was told that he was no longer being considered

  for a promotion to manager.

         46.     On or about May 21, 2021, due to HYATT’s retaliation and the lack of payment

  of his overtime wages after Plaintiff requested same, Plaintiff felt he had no other choice but to

  resign, thereby resulting in a constructive discharge of Plaintiff.

         47.     HYATT’s actions as more particularly described above were directly related to

  and in response to Plaintiff’s complaint about the illegal time manipulation and time shaving.

         48.     Plaintiff’s complaint about his hours and pay constitute statutorily protected

  conduct under Section 215(a)(3) of the FLSA.


                                                     8
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 10




         49.     The conduct more specifically alleged above violated Plaintiff’s rights against

  retaliation for opposing unlawful employment actions, which retaliation is proscribed by the FLSA.

         50.     Plaintiff is entitled pursuant to 29 U.S.C. § 216(b), to recover from HYATT:

                 a.      All lost wages that are due, including pre-judgment interest;

                 b.      As liquidated damages, an amount equal to lost wages;

                 c.      The costs of this action; and

                 d.      A reasonable attorney’s fee.

         WHEREFORE, Plaintiff prays that this court will grant judgment against HYATT:

                 a.      awarding Plaintiff all lost wages found by the court to be due to him,

         including pre-judgment interest;

                 b.      awarding Plaintiff payment of liquidated damages in an amount equal to the

         lost wages due to him;

                 c.      awarding Plaintiff his costs, including a reasonable attorney’s fee; and

                 d.      granting such other and further relief as is just.

                                        Demand for Jury Trial

         Plaintiff, FREDERICK TAVERAS, demands trial by jury on all issues so triable.



  Dated: July 29, 2021
  Plantation, Florida




                                                     9
Case 0:21-cv-61564-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 10 of 10




                                      Respectfully submitted,

                                      /s/Robert S. Norell
                                      Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                      E-Mail: Rob@floridawagelaw.com
                                      James A. Peterson, Esq. (Fla Bar No. 645621)
                                      E-Mail: James@floridawagelaw.com
                                      ROBERT S. NORELL, P.A.
                                      300 NW 70th Avenue
                                      Suite 305
                                      Plantation, Florida 33317
                                      Telephone: (954) 617-6017
                                      Facsimile: (954) 617-6018
                                      Counsel for FREDERICK TAVERAS




                                        10
